          Case 1:20-cv-00501-RCL Document 34 Filed 04/06/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 BRUNS, et al.

                                Plaintiffs,

             v.                                           CIVIL ACTION NO. 1:20-CV-00501-RCL

 USAA, et al.

                                Defendants.



         DEFENDANT USAA’S AMENDED MOTION TO DISMISS PURSUANT
         TO FEDERAL RULES OF CIVIL PROCEDURE 8, 12(b)(5) AND 12(b)(6)

       Defendant United Services Automobile Association (“USAA”), by and through its

undersigned counsel, hereby files this Amended Motion to Dismiss, amending its initial Motion to

Dismiss, filed on March 27, 2020 [DE 28], to include Rule 12(b)(5) of the Federal Rules of Civil

Procedure as an additional ground for dismissal because Plaintiff failed to properly serve USAA

pursuant to Rule 4 of the Federal Rules of Civil Procedure, and moves to dismiss with prejudice

Plaintiffs Jenny and Jeremy Bruns’ Complaint against it pursuant to Rules 8, 12(b)(5), and 12(b)(6)

of the Federal Rules of Civil Procedure.

       More specifically, Plaintiffs personally mailed the summons and complaint to USAA’s

registered agent in violation of Rule 4(c)(2) of the Federal Rules of Civil Procedure. At the time it

filed its original Motion to Dismiss, USAA was unaware that Plaintiffs had attempted to serve it

with process or that this ground for dismissal existed.

       For the reasons discussed in the Statement of Points and Authorities in Support of USAA’s

Amended Motion to Dismiss filed contemporaneously with this Motion, USAA requests that the

Court grant its Amended Motion to Dismiss and dismiss the claims asserted by Plaintiffs against

it with prejudice.
Case 1:20-cv-00501-RCL Document 34 Filed 04/06/20 Page 2 of 3




                     Respectfully submitted,

                     /s/ Thomas P. Bernier
                     Thomas P. Bernier, DC Bar # 396117
                     Jessica P. Butkera, DC Bar # 989329
                     Goldberg Segalla, LLP
                     111 S. Calvert Street, Suite 2000
                     Baltimore, Maryland 21202
                     Telephone: (443) 615-7500
                     Facsimile: (443) 615-7599
                     tbernier@goldbergsegalla.com
                     jbutkera@goldbergsegalla.com

                     Attorneys for Defendant
                     United Services Automobile Association
         Case 1:20-cv-00501-RCL Document 34 Filed 04/06/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of April, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to

the registered participants as identified on the Notice of Electronic filing (NEF). Service was also

made by United States mail, postage prepaid thereon, and addressed as follows:

Jenny Bruns
1345 S. Capital St. SW #722
Washington, DC 20003
Plaintiff, pro se

Jeremy Bruns
1345 S. Capital St. SW #722
Washington, DC 20003
Plaintiff, pro se


                                      Respectfully submitted,

                                      /s/ Thomas P. Bernier
                                      Thomas P. Bernier, DC Bar # 396117
                                      Jessica P. Butkera, DC Bar # 989329
                                      Goldberg Segalla, LLP
                                      111 S. Calvert Street, Suite 2000
                                      Baltimore, Maryland 21202
                                      Telephone: (443) 615-7500
                                      Facsimile: (443) 615-7599
                                      tbernier@goldbergsegalla.com
                                      jbutkera@goldbergsegalla.com

                                      Attorneys for Defendant
                                      United Services Automobile Association
